Citation Nr: 1639197	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation for hypertension higher than 10 percent.

2.  Entitlement to an effective date earlier than January 2, 2008, for the award of service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lump on the left shoulder, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a service connection claim for entitlement to service connection for alopecia areata, recurrent, and if so, whether service connection is warranted.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for left shoulder bursitis.

7.  Entitlement to service connection for multiple sclerosis.

REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1988 to July 1988 and January 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In September 2007, the RO, in pertinent part, denied service connection for sinusitis, alopecia areata, and left shoulder bursitis, finding that new and material evidence had not been received to reopen the alopecia areata and left shoulder claim.  While the RO characterized the left shoulder disability as bursitis, review of the file shows the claim that was actually previously denied was for left shoulder lump.  Thus, the issues are correct as stated on the first page of this decision.  

In June 2009, the RO, in pertinent part, denied service connection for lump on left shoulder and left shoulder bursitis, sinusitis, and alopecia areata, confirming the previous denial; and denied service connection for multiple sclerosis.  The RO also, in pertinent part, granted service connection for hypertension assigning a 0 percent rating, effective January 2, 2008.   

In September 2011, the RO, in pertinent part, granted an increased rating of 10 percent for hypertension, effective January 2, 2008, and denied an earlier effective date for the rating.

Jurisdiction presently resides with the RO in San Diego, California.  

The Veteran's representative requested a Travel Board hearing on a VA-Form 9 dated in November 2011, but withdrew this request in November 2015.

The issues of entitlement to an increased rating for hypertension and service connection for left shoulder lump and alopecia areata are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a lump on the left shoulder and alopecia areata was denied in a May 2005 rating decision.  The Veteran did not perfect an appeal of this decision; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the May 2005 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for lump on the left shoulder and alopecia areata.

3.  It is at least as likely as not that the Veteran's currently diagnosed sinusitis is related to his military service.

4.  It is at least as likely as not that the Veteran's currently diagnosed left shoulder bursitis is related to his military service.

5.  It is at least as likely as not that the Veteran's currently diagnosed multiple sclerosis is related to his military service.

6.  A claim for service connection for hypertension was not received by VA prior to January 2, 2008.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for a lump on the right shoulder and alopecia areata is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the May 2005 decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a lump on the right shoulder and alopecia areata; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for sinusitis have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  The criteria for service connection for left shoulder bursitis have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

5.  The criteria for service connection for multiple sclerosis have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

6.  Entitlement to an effective date of service connection earlier than January 2, 2008, for hypertension is not established.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board finds that new and material evidence has been received to reopen the service connection claim for left shoulder lump and alopecia areata; and that service connection is warranted for sinusitis, left shoulder bursitis, and multiple sclerosis on the merits.  Other than the issues discussed in the remand section below, as this represents a complete grant of the benefit sought on appeal with respect to this matter, no discussion of VA's duty to notify and assist is necessary.

With respect to the claim for an earlier effective date for the award of service connection for hypertension, because the appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grants of service connection. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, because its outcome is determined solely as a matter of applicable law rather than by facts that are in dispute, and because no additional development could result in a favorable decision, the notice and assistance provisions of the VCAA do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also 38 C.F.R. § 3.159(d).  



II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

A.  Lump on Left Shoulder 

The Veteran originally filed a service connection claim for a lump on the left shoulder in September 2003, which he asserted was related to his service.  The service treatment records show the Veteran was seen in the emergency room in April 1988 with a lump on his left shoulder that popped and hurt.  On examination, the left deltoid had mild swelling and redness of the small pox vaccine area.  There also was a tender axilla node.  The assessment was adenopathy secondary to smallpox vaccine.  A June 1988 treatment record notes that the Veteran had a small, movable non-tender well-defined lump on the distal 1/3 left clavicle.  The assessment was lipoma.  Post-service evidence showed that the Veteran underwent a VA examination in November 2003 to address the bump on the left shoulder.  The Veteran stated that while in basic training he noticed a bump on the left shoulder after carrying heavy objects with the shoulder.  He further states that the left shoulder lump was surgically removed in February 1991.  He indicated that he went to the New York VA Medical Center for treatment of the left shoulder condition in 1991 or early 1992.  He complained of a constant moderate to severe left shoulder pain around the joint associated with limitation of motion.  Objective evaluation showed painful motion in the left shoulder and positive crepitation.  The diagnosis was left shoulder bursitis.  A November 2003 VA aid and attendance examination also noted sternocleidomastoid spasms at the sternoclavicular site of insertion on both sides.

The Veteran's service connection claim for a lump on the left shoulder was denied in a May 2005 rating decision.  The RO noted that the service treatment records showed treatment for an infected area on the left shoulder due to a smallpox vaccine, which was resolved with no residuals.  The RO determined that although there was a record of treatment in service for lump on the left shoulder, there was no permanent residual or chronic disability subject to service connection based on the service treatment records or evidence following service.  

In June 2005, the Veteran submitted a notice of disagreement noting that he was recommended for surgery in service for his left shoulder because a bone was broken in the area, but he declined the surgery.  However, after a statement of the case was provided in November 2005, the Veteran did not appeal the May 2005 rating decision; so it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

The Veteran submitted a petition to reopen a claim of service connection for his left shoulder in April 2007.  He noted that he had chronic pain in his shoulder, which now "rattles like a snake."  He indicated that the injury occurred during basic training in 1988.  Additional evidence includes a December 2007 psychiatric discharge summary noting shoulder pain.  The Veteran also submitted a medical opinion from Dr. A. A., who found that it was just as likely as not that the Veteran's left shoulder bursitis began in service.  In addition the Veteran underwent a VA examination in May 2015, which showed a diagnosis of left shoulder strain.  The examiner determined that the Veteran's left shoulder pain is less likely than not incurred in or caused by the lipoma in service.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran provided more detailed information concerning his treatment since service and he also provided a medical opinion that related his left shoulder disability to his military service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for lump on the left shoulder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

B.  Alopecia Areata 

The Veteran originally filed a service connection claim for alopecia areata in September 2003.  The service treatment records are negative for any findings pertaining to alopecia areata. 

After service, the Veteran underwent a skin diseases examination in November 2003.  It was noted that the Veteran had a history of hair loss since several years ago.  On examination there was no evidence of hair loss; a pull test was negative and the Veteran's hair looked healthy.  The examiner diagnosed the Veteran with alopecia areata based on review of the medical record, as lesions were successfully treated by a private doctor.  The examiner noted that alopecia areata was an autoimmune hair disorder of unknown etiology.  VA treatment records dated from 2003 to 2004 show treatment for alopecia areata, and note previous treatment in 2000.

The Veteran's claim for alopecia areata was denied in a May 2005 rating decision.  The RO noted that the service treatment records did not demonstrate treatment or complaints related to loss of hair.  The RO further noted that the skin examination showed he suffered from alopecia areata, recurrent, which was treated and resolved.  The RO determined that service connection alopecia areata was denied because the disability was determined to result from a known clinical diagnosis and did not occur in, nor was it caused or aggravated by service.  

In June 2005, the Veteran submitted a notice of disagreement noting that he felt that his alopecia areata qualified as a chronic disability due to an undiagnosed illness from his service in the Persian Gulf.  However, after a statement of the case was provided in November 2005, the Veteran did not (timely) appeal the May 2005 rating decision; so it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

The Veteran submitted a petition to reopen a claim of service connection for alopecia areata in July 2006.  He noted in April 2007 that he had received treatment for alopecia areata since December 1991 to November 2002 from the Bronx VAMC; and from December 2002 to present from the San Juan VAMC.  VA treatment records dated from November 1998 show treatment for alopecia areata.  A December 2007 VA psychiatric discharge also note shows a history of alopecia areata.  A medical opinion was submitted in August 2014 from Dr. A.A., which noted that the Veteran's alopecia areata manifested seven years after discharge from service.  Dr. A.A. also noted that there was evidence that alopecia areata shared a pathway with other autoimmune disorders, like multiple sclerosis and chronic sinusitis.  Dr. A.A. noted that the Veteran was known to suffer from multiple sclerosis, an autoimmune disorder; and his alopecia areata, which was also an autoimmune disorder, manifested approximately the same time as his multiple sclerosis symptoms.  

The Veteran also underwent a VA examination in May 2015, which noted that the Veteran had normal male hair growth with no signs of hair loss or thinning of hair noted.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran has stated that he has been treated for alopecia areata since separation from service and continues to suffer from alopecia areata, intermittently, though the most recent examination in May 2015 did not show any signs of alopecia areata.  A medical opinion also was submitted, which appears to relate the Veteran's multiple sclerosis with his alopecia areata, noting that they are both autoimmune disorders.  The physician also determined that the multiple sclerosis was related to his military service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for alopecia areata is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Personnel records show that the Veteran served in Southwest Asia from February 23, 1991 to April 29, 1991.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

With exceptions that are not applicable to the present claim, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

A.  Sinusitis

The Veteran seeks service connection for sinusitis.  He stated in March 2009 that treatment for his sinusitis began in the Desert Storm/ Desert Shield War and was currently ongoing.  As noted, personnel records show that the Veteran served in Southwest Asia from February 23, 1991 to April 29, 1991.

The service treatment records show treatment for a runny, stuffy nose in June 1988 with yellow-green mucus, with slight blood noticed.  The Veteran also had a slight sore throat and lymph node enlargement for eight weeks.  The Veteran also was treated for an upper respiratory infection in January 1991.  It was noted that he had nasal congestion, productive cough, and green mucus.

After service, VA treatment records from 2003 to 2008 show findings of sinusitis.   A December 2007 VA MRI of the brain shows mucosal thickening of both, maxillary antrum with bubble secretions at the right maxillary antrum; and partial opacification of the ethmoid air cells and mucosal thickening of the frontal sinus.  A CT scan of the head in April 2010 also shows mucoperiosteal thickening within the bilateral maxillary sinuses.  In addition, an October 2011 MRI of the brain shows inflammatory changes noted at the maxillary, ethmoidal, and frontal sinuses.

In August 2014, a private physician, Dr. A.A., submitted a medical opinion that the Veteran's chronic sinusitis began while in service.  Dr. A.A. noted that there were medical entries from 1988 and 1991 that documented complaints consistent with sinusitis; and that an MRI from 2007 showed continued inflammation within the sinuses.  Dr. A.A. also indicated that both an immune system disorder and exposure to pollutants were risk factors for sinusitis.  

The Veteran also underwent a VA examination in May 2015.  The VA examiner determined that the Veteran's sinusitis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran started having symptoms after he came back from Kuwait during Desert Storm.  The examiner noted that this was a dusty environment with possible exposure to chemicals or dust, but the Veteran's symptoms seemed consistent with allergic rhinitis, including sneezing, runny nose, and nasal obstruction.  The examiner found that although his CT scan showed minimal mucosal thickening in his sinuses, his clinical symptoms did not correspond to chronic sinusitis, but more likely were related to allergic rhinitis.  

In reviewing the evidence of record, the evidence shows the Veteran's competent and credible statements concerning chronic symptoms of sinusitis in service and after service, in-service treatment for symptoms such as runny nose with green mucus and blood, nasal congestion, productive cough, sore throat, lymph node enlargement, and upper respiratory infection.  In addition a medical opinion relates the Veteran's present sinusitis to the symptoms shown during his military service, due to his exposure to environmental pollutants during his Persian Gulf War service.  

Although a VA examiner in May 2015 determined that the Veteran's sinusitis was not related to military service, the basis for the opinion was that the Veteran's symptoms were more consistent with allergic rhinitis, not that the Veteran's symptoms were not related to his military service.  This is more akin to an opinion showing a misdiagnosis, rather than an opinion that the Veteran's symptoms (whether they are due to sinusitis or allergic rhinitis) were not related to service.  In addition, the examiner did not explain the rationale for why allergic rhinitis was the more accurate diagnosis, especially in light of the multiple medical records documenting sinusitis from 2003 through 2011, with MRI findings of mucosal thickening in the sinuses.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While there is some discrepancy as to whether the Veteran has sinusitis or allergic rhinitis, any remaining doubt is resolved in favor of the Veteran.  Service connection for sinusitis is warranted.

B.  Left Shoulder Bursitis

The Veteran seeks service connection for left shoulder bursitis, which he relates to a lump that was found on his left shoulder in service.  The Veteran submitted a statement in April 2007 indicated that he had chronic pain in his shoulder, which now "rattles like a snake."  He indicated that the injury occurred during basic training in 1988.  

The service treatment records show the Veteran was seen in the emergency room in April 1988 with a lump on his left shoulder that popped and hurt.  On examination the left deltoid had mild swelling and redness of the small pox vaccine area.  There also was a tender axilla node.  The assessment was adenopathy secondary to smallpox vaccine.  A June 1988 treatment record notes that the Veteran had a small, movable non-tender well-defined lump on the distal 1/3 left clavicle.  The assessment was lipoma.  

Post-service evidence showed that the Veteran underwent a VA examination in November 2003 to address the bump on the left shoulder.  The Veteran stated that while in basic training he noticed a bump on the left shoulder after carrying heavy objects with the shoulder.  He further stated that the left shoulder lump was surgically removed in February 1991.  He indicated that he went to the New York VA Medical Center for treatment of the left shoulder condition in 1991 or early 1992.  He complained of a constant moderate to severe left shoulder pain around the joint associated with limitation of motion.  Objective evaluation showed painful motion in the left shoulder and positive crepitation.  The diagnosis was left shoulder bursitis.  

A November 2003 VA aid and attendance examination also noted sternocleidomastoid spasms at the sternoclavicular site of insertion on both sides.  Additional evidence includes a December 2007 psychiatric discharge summary noting shoulder pain.  

In August 2014, a medical opinion from Dr. A. A. was provided, who found that it was just as likely as not that the Veteran's left shoulder bursitis began in service.  Dr. A.A. noted that there was documentation in April 1988 that the Veteran's left shoulder "popped" and was painful.  Dr. A.A. indicated that while the diagnosis was adenopathy from a vaccine, there should not be any "popping" of the shoulder.  Dr. A.A. noted that adenopathy referred to swelling of the lymph nodes, which are located in the armpit and clavicle area of the shoulder, and that "popping" from a shoulder is indicative of a problem with the rotator cuff muscles, which help hold the shoulder in place.  Dr. A.A. indicated that the shoulder is an anatomically complex joint where the bony pathology was similar to a golf ball on the tee; and therefore, relied on the rotator cuff muscles to stabilize the joint.  Dr. A.A. explained that any weakness or injury to these muscles can cause instability and "popping."  Dr. A.A. determined that it was just as likely that the Veteran had another process in the shoulder that went unrecognized - that of rotator cuff inflammation or bursitis.  Additionally, Dr. A.A. noted that the Veteran was left-handed and therefore would have placed increased strain on this upper extremity, as the dominant extremity; and if he had an undetected/ untreated injury, this would have set up a chronic inflammatory cycle in the joint.

In addition the Veteran underwent a VA examination in May 2015, which showed a diagnosis of left shoulder strain.  The examiner determined that the Veteran's left shoulder pain is less likely than not incurred in or caused by the lipoma in service.  The rationale was that there was no finding of a left shoulder condition in the service treatment records.

In reviewing the evidence of record, the evidence shows the Veteran's competent and credible statements concerning chronic symptoms of left shoulder pain in service and after service, in-service treatment for symptoms such as popping in the shoulder,  and a medical opinion relating the Veteran's present left shoulder bursitis to his military service.  

Although a VA examiner in May 2015 determined that the Veteran's left shoulder strain was not related to the lipoma in military service, the basis for the opinion was that there were no findings pertaining to the shoulder in service.   The opinion fails to account for the findings of "popping" in the shoulder in service in 1988, however.  The examiner also does not assign any weight to the Veteran's competent statements of continued symptoms in the left shoulder since service.

Any remaining doubt is resolved in favor of the Veteran.  Service connection for left shoulder bursitis is warranted.

C.  Multiple Sclerosis

The Veteran contends that he incurred multiple sclerosis during service.  He noted on a March 2009 statement that he developed multiple sclerosis soon after his combat experience in the Persian Gulf.  As noted, personnel records show that the Veteran served in Southwest Asia from February 23, 1991 to April 29, 1991.  

The service treatment records are negative for any findings of multiple sclerosis.   However, multiple sclerosis is a chronic diseases that shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within seven years after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

After service, a March 1999 VA treatment record shows complaints of lethargy and insomnia.  The Veteran was screened for thyroid disease and anemia; but his clinical studies of the blood came back normal.  A November 1999 VA primary care note shows the Veteran was a Gulf War Veteran here for his first primary care visit.  He had multiple non-specific complaints of fatigue, anxiety, and occasional "nerve twitching."  

The Veteran underwent a VA neurological examination in November 2003.  The examination report noted that the Veteran had complaints of headaches accompanied by dizziness and diarrhea.  

A December 2007 VA MRI of the brain shows periventricular and subcortical T2/FLAIR white matter hyperintensities, which, given the Veteran's age, the primary diagnostic consideration was demyelinating disease, such as multiple sclerosis.

In July 2008 a VA neurology follow-up note shows the Veteran had complaints of left arm numbness, general fatigue, headaches, and gait unbalance, with an onset of 17 years prior (which would have been in approximately 1991).  He referred to gait unbalance as due to dizziness and stated that his most disabling symptom was chronic fatigue.  In addition, he referred to problems with incontinence.  A separate July 2008 VA psychiatric examination report notes that the Veteran was in a wheelchair.

The Veteran's representative submitted a private medical opinion from Dr. A.A. in August 2014.  Dr. A.A. referred to a Mayo Clinic article, which noted that signs and symptoms of multiple sclerosis may include, numbness or weakness in one or more limbs, tremor, lack of coordination, or unsteady gait, fatigue, dizziness, and problems with bowel and bladder function.  It was Dr. A.A.'s medical opinion that the Veteran's multiple sclerosis likely first manifested itself in the late 1990s.  Dr. A.A. noted that the Veteran complained of fatigue and nerve twitching in November 1999.  Dr. A.A. also noted that in 2003, he had headaches, dizziness, and diarrhea (which was not a common side effect of headaches).  Dr. A.A. determined that these were likely the first manifestations of the disease, because bowel dysfunction is a symptom of an early underlying multiple sclerosis.  Thus, Dr. A.A. found that it was more likely than not that the Veteran's multiple sclerosis manifested initially in the 1990s, even though the diagnosis was not until 2007.    

The Veteran also underwent a VA examination in May 2015.  The examiner determined that multiple sclerosis was a clear, established diagnosis, but the exact etiology was unknown, as many mechanisms and etiologic agents had been proposed, from genetic to environmental factors.  The examiner found that there was insufficient evidence to support that the Veteran's condition was due to exposure while in service in Southwest Asia.  

In reviewing the evidence of record, the evidence shows the Veteran's competent and credible statements concerning chronic symptoms of left arm numbness, general fatigue, headaches, gait unbalance, and incontinence, with an onset in approximately 1991.  He is competent to say he has had these symptoms for years; and there is no reason shown to doubt his credibility, in this regard.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, multiple sclerosis is such a chronic condition under 38 C.F.R. § 3.309(a). 

In addition, the August 2014 private medical opinion relates the Veteran's present diagnosis of multiple sclerosis to his previously reported symptoms of headaches, dizziness, and diarrhea in the 1990s.  

Although a VA examiner in May 2015 determined that the Veteran's multiple sclerosis was not related to military service, there was no rationale provided for the opinion.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While there is some discrepancy as to the exact onset of the Veteran's multiple sclerosis, based on the Veteran's competent and credible statements concerning onset of symptoms in approximately 1991 that a medical doctor has related to multiple sclerosis, all doubt is resolved in the Veteran's favor that his multiple sclerosis first manifested within the seven-year presumptive window.  See 38 C.F.R. §§ 3.307, 3.309.   Service connection for multiple sclerosis is warranted.


D.  Effective Date prior to January 2, 2008 for the Award of Service Connection for Hypertension

The Veteran asserts that an earlier effective date of service connection for hypertension is warranted.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.  

With respect to the date of claim, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2015).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Here, the RO established an effective date of service connection for hypertension of January 2, 2008, although at that time the Veteran had only applied for service connection for a mental health disability, described as PTSD and depression, a shoulder condition, alopecia areata, and sinusitis.  See VA Forms 21-4138, received on January, 2, 2008.  The Board has reviewed the evidence of record, including, but not limited to, VA Forms 21-526 received in April 1996, September 2003, and January 2007, as well as other written statements from the Veteran received in June 2005 and July 2006; however, there is no claim of record, formal or informal, for service connection for hypertension prior to this date.  No correspondence makes any mention of hypertension or high blood pressure or an intent to apply for service connection for hypertension.  As the Veteran separated from service in May 1991, the effective date cannot be one day after such separation, since no claim was filed within one year of service separation.  Thus, in the absence of a claim for service connection for hypertension received prior to January 2, 2008, an earlier effective date cannot be established as a matter of law.  See 38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.

Further, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Even if there is medical evidence actually or constructively in the file prior to January 2, 2008 showing hypertension, it would not establish an earlier date of claim under any definition of the term.

Accordingly, entitlement to an effective date of service connection for hypertension earlier than January 2, 2008, is denied.  Because the law, and not the facts, is dispositive of the outcome of this issue, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for left shoulder bursitis is granted.

Entitlement to service connection for multiple sclerosis is granted.

Entitlement to an effective date prior to January 2, 2008, for the award of service connection for hypertension is denied.



REMAND

Concerning the Veteran's hypertension, he was afforded a VA examination in June 2015.  However, this evidence was not considered in the June 2015 supplemental statement of the case.  On remand, the Veteran should be provided with an appropriate supplemental statement of the case.  Also, because the case must be remanded, any outstanding VA treatment records should be obtained and he should be scheduled for a current VA examination.    

As for the service connection claim for a lump on the shoulder, none of the post-service evidence during the appeals period shows any findings of a lump in the shoulder.  See, e.g., May 2015 VA shoulder examination report; May 2015 VA skin examination report.  A private physician, Dr. A.A., determined that it was more likely than not that the Veteran's lipoma began in service, as there was evidence finding that blunt injury and inflammation of the shoulder can cause lipoma.  Dr. A.A. noted that the service treatment records showed that after carrying a heavy object there was some inflammation and injury to the shoulder, after which the Veteran notice the lipoma.  The service treatment records do not actually reflect any injury to the shoulder; and it is not clear if the doctor is relying on examination of the Veteran's shoulder in determining that a present lipoma on the left shoulder is found.  For this reason, an examination is warranted to assess whether the Veteran has any present lipoma on the left shoulder.

Regarding the service connection claim for alopecia areata, the service treatment records are negative for any findings pertaining to alopecia areata.  After service, the Veteran underwent a skin diseases examination in November 2003.  It was noted that the Veteran had a history of hair loss since several years ago.  On examination there was no evidence of hair loss; a pull test was negative and the Veteran's hair looked healthy.  The examiner diagnosed the Veteran with alopecia areata based on review of the medical record, as lesions were successfully treated by a private doctor.  The examiner noted that alopecia areata was an autoimmune hair disorder of unknown etiology.  VA treatment records dated from 2003 to 2004 show treatment for alopecia areata, and note previous treatment in 2000.

In April 2007, the Veteran noted that he had received treatment for alopecia areata since December 1991 to November 2002 from the Bronx VAMC; and from December 2002 to present from the San Juan VAMC. These records should be obtained, as the earliest treatment record in the file is in 1998.  

VA treatment records dated from 1998 show treatment for alopecia areata.  A December 2007 VA psychiatric discharge also note shows a history of alopecia areata.  A medical opinion was submitted in August 2014 from Dr. A.A., which noted that the Veteran's alopecia areata manifested seven years after discharge from service.  Dr. A.A. also noted that there was evidence that alopecia areata shared a pathway with other autoimmune disorders, like multiple sclerosis and chronic sinusitis.  Dr. A.A. noted that the Veteran was known to suffer from multiple sclerosis, an autoimmune disorder; and his alopecia areata, which was also an autoimmune disorder, manifested approximately the same time as his multiple sclerosis symptoms.  While the private physician has determined that the Veteran's alopecia areata manifested around the same time of his multiple sclerosis, and that these are both autoimmune disorders, there is not sufficient rationale for why the Veteran's alopecia areata is related to his military service and/ or multiple sclerosis.

The Veteran also underwent a VA examination in May 2015, which noted that the Veteran had normal male hair growth with no signs of hair loss or thinning of hair noted.  An etiology opinion regarding the Veteran's previously diagnosed alopecia was not provided.

As an adequate medical opinion is not of record pertaining to the etiology of the Veteran's alopecia areata, another medical examination and opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant treatment records pertaining to the Veteran for alopecia areata and left shoulder lump from December 1991 to November 2002 from the Bronx VAMC; and for alopecia areata, left shoulder lump, and hypertension from December 2002 to present from the San Juan VAMC; and from June 2015 to present from the VAMC in Loma Linda.  

2.  Ask the Veteran to identify any additional treatment he has received for his alopecia areata, left shoulder lump, and hypertension.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Following the completion of the above development, schedule the Veteran for a VA examination with a clinician of relevant experience to determine the nature and etiology of any left shoulder lump.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and examination of the Veteran, the examiner should do the following:

(a)  State whether the Veteran presently has a lipoma or lump in the left shoulder region.    

(b)  If so, state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any present left shoulder lipoma or lump was caused by any event, disease, or injury in service, including associated with the lipoma found on the left shoulder area after a small pox vaccine.  

In making these assessments, the examiner should consider the following:

(a)  The service treatment records show the Veteran was seen in the emergency room in April 1988 with a lump on his left shoulder that popped and hurt.  On examination the left deltoid had mild swelling and redness of the small pox vaccine area.  There also was a tender axilla node.  The assessment was adenopathy secondary to smallpox vaccine.  A June 1988 treatment record notes that the Veteran had a small, movable non-tender well-defined lump on the distal 1/3 left clavicle.  The assessment was lipoma.  

(b)  Post-service evidence showed that the Veteran underwent a VA examination in November 2003 to address the bump on the left shoulder.  The Veteran stated that while in basic training he noticed a bump on the left shoulder after carrying heavy objects with the shoulder.  He further states that the left shoulder lump was surgically removed in February 1991.  He indicated that he went to the New York VA Medical Center for treatment of the left shoulder condition in 1991 or early 1992.  He complained of a constant moderate to severe left shoulder pain around the joint associated with limitation of motion.  Objective evaluation showed painful motion in the left shoulder and positive crepitation.  The diagnosis was left shoulder bursitis.  

(c)  A November 2003 VA aid and attendance examination also noted sternocleidomastoid spasms at the sternoclavicular site of insertion on both sides.  Additional evidence includes a December 2007 psychiatric discharge summary noting shoulder pain.  

The examiner also should review any newly obtained medical records and the Veteran's competent statements that he has experienced continuous left shoulder pain since service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  Following the completion of the above development, schedule the Veteran for a VA with a clinician of relevant experience to ascertain the origins or etiology of his alopecia areata.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  If possible, the examination should take place during an "active stage" of the Veteran's alopecia areata.

After a review of the VBMS and examination of the Veteran, the examiner should do the following:

(a)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's alopecia areata was caused by any event, disease, or injury in service, including associated with exposure to environmental pollutants during his Gulf War service, and/ or first manifested in service.

(c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alopecia areata was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected multiple sclerosis (as an autoimmune disorder).
 
In making these assessments, the examiner should consider the following:

(a)  The service treatment records are negative for any findings pertaining to alopecia areata.  

(b)  After service, the Veteran underwent a skin diseases examination in November 2003.  It was noted that the Veteran had a history of hair loss since several years ago.  On examination there was no evidence of hair loss; a pull test was negative and the Veteran's hair looked healthy.  The examiner diagnosed the Veteran with alopecia areata based on review of the medical record, as lesions were successfully treated by a private doctor.  The examiner noted that alopecia areata was an autoimmune hair disorder of unknown etiology.  VA treatment records dated from 2003 to 2004 show treatment for alopecia areata, and note previous treatment in 2000.

(c)  In April 2007, the Veteran noted that he had received treatment for alopecia areata since December 1991 to November 2002 from the Bronx VAMC; and from December 2002 to present from the San Juan VAMC. Attempts are being made to obtain these records.

(d)  VA treatment records dated from 1998 show treatment for alopecia areata.  A December 2007 VA psychiatric discharge also note shows a history of alopecia areata.  

(e)  A medical opinion was submitted in August 2014 from Dr. A.A., which noted that the Veteran's alopecia areata manifested seven years after discharge from service.  Dr. A.A. also noted that there was evidence that alopecia areata shared a pathway with other autoimmune disorders, like multiple sclerosis and chronic sinusitis.  Dr. A.A. noted that the Veteran was known to suffer from multiple sclerosis, an autoimmune disorder; and his alopecia areata, which was also an autoimmune disorder, manifested approximately the same time as his multiple sclerosis symptoms.  

The examiner also should review any newly obtained medical records and the Veteran's competent statements that he has experienced continuous symptoms of alopecia areata since service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Thereafter, schedule the Veteran for a VA hypertension examination to address the present severity of his hypertension disability.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests should be performed.

The examiner must conduct a detailed examination and report all manifestations of the Veteran's hypertension disability, including the predominant diastolic pressures and systolic pressures; and state whether continuous medication is required for control of the hypertension.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any medical opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

7.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


